FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MINERVA LETICIA AVILES-                          No.     15-70859
OCAMPO,
                                                 Agency No. A205-712-814
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Minerva Leticia Aviles-Ocampo, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s order of removal. We have jurisdiction under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo legal claims, Simeonov v. Ashcroft, 371 F.3d
532, 535 (9th Cir. 2004), and deny the petition for review.

      Aviles-Ocampo does not challenge the agency’s dispositive determination

that her petty theft with priors convictions constitute crimes involving moral

turpitude that render her statutorily ineligible for cancellation of removal. See 8

U.S.C. § 1229b(b)(1)(B)-(C); Rizk v. Holder, 629 F.3d 1083, 1091 n. 3 (9th Cir.

2011) (issues not raised in an opening brief are waived).

      We reject Aviles-Ocampo’s contention that the BIA engaged in improper

fact-finding in determining she was not eligible for cancellation of removal and

declining to remand to the immigration judge.

      In light of our disposition, we do not reach Aviles-Ocampo’s remaining

contention regarding whether her convictions constitute aggravated felonies. See

Simeonov, 371 F.3d at 538.

      PETITION FOR REVIEW DENIED.




                                           2                                     15-70859